Title: Samuel Adams Wells to Thomas Jefferson, 14 April 1819
From: Wells, Samuel Adams
To: Jefferson, Thomas


          
            Sir
            Boston April 14. 1819
          
          The motive which induces me to do myself the honor of writing to you will I hope be considered a sufficient apology for the freedom.
          I have heretofore endeavoured to find some gentleman, whose talents, education and principles rendered him competent to write the biography of my late grandfather Samuel Adams, to undertake the work: But not having succeeded, I have attempted it myself, more with a view to preserve the existing facts, than with a hope of being able to render full justice to his character. The subject has been neglected too long: the most valuable part of his papers are lost or destroyed, so that a full and perfect knowledge of his public life and services cannot be obtained. It is a task which I have deemed it my duty to attempt to perform, as a longer delay may entirely obliterate those impressions, that have already become too faint to be traced with ease and accuracy.
          In my investigations, I have met with contradictory accounts of very plain and important facts; and in some instances with oral narratives entirely at variance with written contemporaneous statements. Such occurrencies tend to weaken our belief in all historical relations which are not confirmed by concurrent testimony that is nearly equal to a mathematical demonstration. It may however be considered a little surprising, that the people generally of this country should entertain opinions so erroneous of the real causes of our revolution, and of the views and objects of those who were the chief promoters of it, when the means of information were so abundant, and the people themselves so well qualified to form correct judgements.
          The imperfect record of the proceedings of the congresses prior to the Declaration of Independence, has buried in obscurity much important information relating to congress as a body and to the individuals of whom it was composed. Thus we are taught to believe that the question of the declaration was passed unanimously; but by mr Galloways examination before a committee of the British parliament on American affairs, an account of which was published in London in 1779. it appears: “That the debates lasted nearly a fortnight and when the question was put six colonies divided against six; the delegates for Pennsylvania being also divided, the question remained undecided. However, one of the members of that colony who had warmly opposed it being wrought upon by Mr Adams’ art, changed his opinion, and upon the question the next day it was carried in the affirmative by a single vote only.” This is a very different account from that given in the printed journals, which we know to be incorrect particularly as it respects the time when it is stated to have been passed and the signatures attached to it.—
          Nor will it appear strange when the facts are known that there should be a difference of opinion, whether or not “Committees of correspondence” originated in Virginia or Massachusetts? Having observed one side of this question was publicly supported by the authority of your name, I hope you will pardon me, if I state the real fact as it appears by the official records of the times.
          This institution was established in Boston November 2. 1772, on a motion of my grandfather at a public town meeting to the following purport: “To state the rights of the colonists, and of this province in particular, as men, as christians and as subjects; to communicate and publish the same to the several towns in this province, and to the world, as the sense of this town, with the infringements and violations thereof, that have been, or from time to time may be made; also to request of each town a free communication of its sentiments on these subjects.”
          This vote and its consequent proceedings, were transmitted to Virginia, and received while their House of Burgesses was in session March 1773, when they appointed a committee to correspond with the several colonies, and transmitted their resolves to the speakers of the different assemblies, requesting the appointment of similar committees.
          The speaker of the Massachusetts House of Assembly laid the subject before this body at the next session, and in consequence they appointed a committee of fifteen of their members for the specified objects. Thus in Massachusetts there were two committees of correspondence, one chosen by the people, the other appointed by the House of assembly: In the former Massachusetts preceded Virginia; in the latter Virginia preceded Massachusetts.—
          My principal object in troubleing you at this time is to ascertain the truth of some circumstances which have been stated to me relating to the public character of my grandfather. I appeal to you with confidence for the necessary confirmation, from a knowledge of the mutual friendship and esteem that existed between you and him and which is so very warmly expressed in the few letters that passed some years before his death.—It has been stated—
          1st That the expedition against the English possessions in Canada in 1775 was in consequence of a plan laid down by him?
          2d That on the question of the Declaration of Independence, he spoke several hours, and that the arguments he adduced in its support were so cogent and conclusive, that he brought over some of those who were against it, and thereby secured its success? These assertions were made by the late Judge Paine.—
          3d That the articles of confederation were principally drawn by him? He was one of the committee chosen to prepare a frame of government at that time.—
          4. That he delivered an Oration at Philadelphia in 1776? If so what were its merits and effects?—
          If there be any erroneous opinions here stated on any of these subjects, I shall receive it as a great favor if you will have the goodness to point them out, or if otherwise to confirm them.—The American revolution is a subject of increasing interest, and it requires only to be fully known to be justly appreciated. The spirit of enquiry which now prevails, I hope, will bring to light much new and valuable information. It seems, for that purpose, to be necessary, that the characters of those who had the chief agency in producing our independence should be more perfectly and universally known. If purity of principle, love of country, and patriotism with all its sublime attributes, can excite the respect and admiration of mankind, such an effect cannot fail to be produced by the examples that are furnished in the rise and progress of the American revolution.—
          With the greatest respect and veneration, I have the honor to be
          
            Your most humble and obedient Servant
            S. A. Wells
          
        